ACCEPTED
                                                                                           12-15-00146-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      8/24/2015 4:50:32 PM
                                                                                             CATHY LUSK
                        CAUSE NUMBERS 12-15-00145-CR,                                               CLERK
                         12-15-00146-CR & 12-15-00147-CR

 BRITTANY MICHELLE BARRETT                 §   IN THE
                                           §
                                                                FILED IN
 VS.                                       §   TWELFTH COURT
                                                          12th COURT OF APPEALS
                                           §                           TYLER, TEXAS
 THE STATE OF TEXAS                        §   OF APPEALS         8/24/2015 4:50:32 PM
                                                                       CATHY S. LUSK
                                                                           Clerk
                              MOTION TO
                 EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Brittany Michelle Barrett and

       numbered 114-0873-12, 114-0874-12 and 114-0875-12.

3.     Appellant was convicted of Aggravated Assault with a Deadly Weapon,

       Aggravated Assault with a Deadly Weapon, and Aggravated Assault with a

       Deadly Weapon.

4.     Appellant was assessed a sentence of fifteen (15) years confinement in TDCJ-ID

       on each case.

5.     Notice of Appeal was given on June 2, 2015.

6.     The Clerk's Record was filed on June 3, 2015 and supplemented on June 5, 2015;

       the Reporter's Record was filed on July 24, 2015.

7.     The Appellant’s Brief is due on August 24, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Prior to the Reporter’s Record in this case being completed, Counsel has filed:
      A.    Appellant’s Brief in Ricky Harris v. State of Texas, cause number 12-15-

            00104-CR on July 20, 2015;

      B.    Appellant’s Brief in Oscar Perkins v. State of Texas, cause number 12-

            15-00001-CR on July 22, 2015; and

      C.    Appellant’s Brief in Charlie Motes v. State of Texas, cause number 12-

            15-00111-CR on August 24, 2015.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties.

10.   Additionally, Counsel is also on the planning committee for, and attended the

      State Bar of Texas Advanced Criminal Law Course in San Antonio on July 27th

      through 30th, 2015 and was the moderator for the half day panel on July 30th.

11.   Lastly, Appellant’s Counsel has the following briefs pending:

      A.    Appellant’s Brief in Harold Bass, Jr. v. State of Texas, cause number 12-

            15-00071-CR on August 31, 2015;

      B.    Appellant’s PDR in Steven Goode v. State of Texas, cause number PD-

            1014-15 on August 31, 2015 with no further extensions;

      C.    Appellant’s Brief in Christopher McLemore v. State of Texas, cause

            number 12-15-00091-CR on September 4, 2015 with no further

            extensions;

      D.    Appellant’s Brief in Joe Lynn Pittman v. State of Texas, cause number

            12-15-00009-CR on September 11, 2015 with no further extensions;

      E.    Appellant’s Brief in Hubert Benjamin v. State of Texas, cause number

            12-15-00172-CR on September 21, 2015.

      F.    Appellant’s Brief in John Congleton v. State of Texas, cause number 12-

            15-00124-CR when reset by the Court;

      G.    Appellant’s Brief in Gaylord Stevens v. State of Texas, cause numbers

            12-15-00162-CR, 12-15-00163-CR and 12-15-00164-CR upon the
              completion of the Reporter’s Record; and

       H.     Appellant’s Brief in Sidney Lynch v. State of Texas, cause number 12-15-

              00167-15 upon the completion of the Reporter’s Record.

12.    Appellant requests an extension of time due to the above referenced facts and

       circumstances.

13.    Appellant prays that this Court grant this Motion to Extend Time to File

       Appellant’s Brief for a period of thirty (30) days, and for such other and further

       relief as the Court may deem appropriate.



                                         Respectfully submitted,



                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830
                                         Jhugglerlaw@sbcglobal.net

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


       This is to certify that on August 24, 2015, a true and correct copy of the above

and foregoing document was served on Mike West, Smith County District Attorney,

100 North Broadway Ave., Tyler, Texas 75702, by regular mail, fax, hand delivery, or

electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.